Citation Nr: 1707539	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  07-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Service connection for an eye disorder (other than pterygium/pinguecula, cataracts, or diabetic retinopathy), originally claimed as glaucoma, to include as due to in-service herbicide exposure or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1958 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for glaucoma.  A claim for service connection for glaucoma was received in March 2006. 

In November 2008, August 2010, and June 2012, the Board, in pertinent part, remanded the issue on appeal for additional development.  In July 2013, the Board denied service connection for an eye disorder, other than pterygium/pinguecula, cataracts, or diabetic retinopathy.  The Veteran appealed the July 2013 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2015 Memorandum Decision, the Court vacated the Board's decision and remanded the claim.  In June 2015, the Board remanded the issue on appeal for additional development.  In March 2016, the Board obtained a Veterans Health Administration (VHA) medical opinion with respect to the issue on appeal.  

In September 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for a readjudication of the issue on appeal.  This was accomplished and the Board finds that the AOJ substantially complied with the September 2016 Board remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016). 


FINDINGS OF FACT

1. Other than the service-connected pterygium/pinguecula, cataracts and diabetic retinopathy, the Veteran's current eye-related diagnoses are dry eye syndrome, status-post blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease (blepharitis). 

2. The current dry eye syndrome, status-post blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease are proximately due to the service-connected diabetes mellitus disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dry eye syndrome, status-post blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease, as secondary to the service-connected diabetes mellitus disability, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting service connection for all diagnosed eye disorders (other than the service-connected pterygium/pinguecula, cataracts, or diabetic retinopathy), which include dry eye syndrome, status-post blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease.  This constitutes a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for an Eye Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. 

The claim on appeal relates to one or more disorders of the eyes.  Under the provisions 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, refractive errors are considered congenital or development conditions and are not a disease or injury within the meaning of applicable legislation.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Congenital or developmental conditions, if subjected to a superimposed disease or injury (aggravation), may be service connected for the additional disability.  See VAOPGCPREC 82-90.  VA must consider whether a refractive error diagnosed during service represented aggravation of a preexisting traumatic eye disability.  See Browder v. Brown, 5 Vet. App. 268 (1993); Browder v. Derwinski, 1 Vet. App. 204 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 
8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. At 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.

The Veteran contends that he injured the eyes during active service.  Specifically, the Veteran has indicated that during a training exercise in 1963 or 1964, a flame thrower (which he has also described as an incinerator) exploded near the face causing chemical burns to the eyes.  The Veteran has also contended that one or more eye disorders may be due to exposure to herbicides during active service.  Alternatively, the Veteran asserted that the nonservice-connected eye disorders are related to the service-connected eye disorders or diabetes mellitus. 

The Board finds that, other than the service-connected pterygium/ pinguecula, cataracts and diabetic retinopathy, the Veteran's current eye-related diagnoses are dry eye syndrome, status-post blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease (blepharitis).  See, e.g., April 2009 VA examination report; March 2013 VA examination report. 

The Board finds that the evidence is in relative equipoise on the question of whether the current dry eye syndrome, status-post blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease are proximately due to service-connected diabetes mellitus disability.  Evidence weighing in favor of this finding of secondary causation includes the October 2010 VA examiner's opinion that the bilateral dry eye syndrome is at least as likely as not related to the Veteran's history of herbicide exposure or service-connected diabetes mellitus.  The October 2010 VA examiner reasoned that the Veteran was 74 years old at the time of examination and that dry eye syndrome was a common condition seen in the elderly.  The October 2010 VA examiner noted that dry eye syndrome could be aggravated by the use of the same ophthalmic drops currently used by the Veteran, but also that the Veteran used drops in his right eye only and that the dry eye symptomatology affected both of the eyes.  The October 2010 VA examiner opined that it is at least as likely as not that the current dry eye syndrome was related to the service-connected diabetes mellitus.  

With regard to the etiology of the pseudoexfoliation of the right eye, the October 2010 VA examiner wrote that the Veteran had been diagnosed with exfoliative glaucoma of the right eye, and stated that it was at least as likely as not that the current exfoliative disorder of the right eye was related to the service-connected diabetes mellitus.  The October 2010 VA examiner stated that pseudoexfoliative syndrome was caused by a type of protein that was deposited on the anterior and posterior segments of the eye, causing an increase in intraocular pressure.  The October 2010 VA examiner indicated that such findings were noted in patients without diabetes mellitus, but opined that it was at least as likely as not that the current exfoliative disease was related to diabetes mellitus.

In a June 2011 addendum to the October 2010 VA eye examination report, the VA examiner affirmed the previous opinion that the Veteran's dry eye syndrome was at least as likely as not caused by or the result of the diabetes mellitus.  Regarding the etiology of the Veteran's status-post bilateral blepharoplasty, the October 2010 VA examiner wrote that the Veteran showed marked bilateral dermatochalasis.  The October 2010 VA examiner opined that it was at least as likely as not that the current dermatochalasis, which was treated by a blepharoplasty, was related to the service-connected diabetes mellitus.

The June 2011 VA examiner indicated that the Veteran's pseudoexfoliative glaucoma did not have a known cause at this time; however, the VA examiner wrote that some theories showed that this was a systemic disease that manifests in the eye due to different protein synthesis and "also deposits of this material on the intraocular lens which then gets deposited in the angle of the eye," causing the pressure to rise and increasing the likelihood of glaucoma.  The June 2011 VA examiner noted that this was not a condition isolated to diabetes mellitus, but opined that it was at least as likely as not that the Veteran's current exfoliative glaucoma was related to the service-connected diabetes mellitus.

Evidence weighing against a finding of secondary causation includes the June 2012 and September 2015 VA examination reports, as well the March 2013 independent medical opinion report showing opinions that the above-referenced eye diagnoses were not caused by the service-connected diabetes mellitus.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the current dry eye syndrome, status post-blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease were proximately caused by the service-connected diabetes mellitus disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.  This decision constitutes a full grant of the benefits sought on appeal because the Board has granted service connection for all of the Veteran's diagnosed eye disorders.  


ORDER

Service connection for dry eye syndrome, status post-blepharoplasty, pseudoexfoliation of the right eye, and posterior lid margin disease, as secondary to the service-connected diabetes mellitus disability, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


